Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 are pending. Claims 1-8 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen US 20140039772.

Jensen teaches a steering control device (Jensen Fig5. articulation joint, Fig.11 torque vectoring steering, Fig.15 front wheel angle steering, And para 78 Rack-and-pinion) comprising: 

a controller configured to:  

specify an expected travel position where a vehicle is expected to travel in a traffic lane in which the vehicle is to travel; (Jensen Para 72, The machine turn direction sensor 84 may transmit a signal indicating that the wheel loader 10 is moving in a straight path.)

specify information about a weight of the vehicle; (Jensen para 50, Knowing the distribution of weight at the four wheels 20, 22 of the work machine 10 during operation as calculated Also para 64, to determine the weight distribution across the wheels)

adjust the expected travel position in a vehicle width direction, based on the expected travel position of the vehicle and the information about the weight; and (Jensen para 69; the vehicle direction and speed, and load weight and position, the steering direction may be used in determining the work cycle steps such that, for example, loaded backing with a left turn and loaded backing with a right turn are distinct work cycle steps with different side-to-side [width direction] torque distributions from the differentials 60, 66.)

(Jensen para 52; the machine 10 may include an appropriate steering direction sensor [expected travel position]; articulates the non-engine end frame 14 about the articulating joint 16 to turn [perform a steering control based on the expected travel position of the steering direction sensor],)

Regarding claim 2, Jensen teaches all of the limitations of claim 1 and further teaches, wherein in the specifying of the information, the controller is configured to specify, as the information about the weight, a weight of the vehicle and (Jensen Fig.3 and Para 39,[both empty and with load of material] The magnitudes of the weights W.sub.BP, W.sub.EF, W.sub.RA, W.sub.FA, W.sub.L and W.sub.B are approximately constant during use, and the weight W.sub.P is zero when the bucket 26 is empty and increases when the wheel loader 10 is operated to pick up a load of material. ) Also para 49

a weight of a cargo that is loaded in the vehicle.  (Jensen Fig.3 WP (payload weight) and Para 39 payload Also para 70, load weight sensor)

Regarding claim 3, Jensen teaches all of the limitations of claim 1 and further teaches, wherein in the specifying of the information, the controller is configured to specify, as the information about the weight, a position of the center of gravity of the vehicle.  (Jensen para 70, load position sensor; Also Para 64, The positions of centers of gravity CG and weights W of the components may be determined; the weight W and the position of material deposited in the bed 118, may be determine in real time by the electronic control unit 152.)

Regarding claim 4, Jensen teaches all of the limitations of claim 1 and further teaches, wherein in the specifying of the information, the controller is configured to specify, as the information about the weight, a height of the center of gravity of the vehicle.  (Jensen Fig.3 #CG (center of gravity shown with a height), 16, 17, 18, 19 Also Fig.18 WTPP; [The Height Y-axis of the center of gravity in relation to the ground slope must be known to calculate WTPP; as described in (Para 89, W.sub.iP of the centers of gravity CG.sub.i relative to the sloped surface 206 as shown,) Also (para 84; To simplify the calculations of the normal forces N, the equilibrium equations (1)-(3) may be applied by rotating the XYZ coordinate system about the Z-axis by an Euler angle equal to the grade angle .theta..sub.G so the X-axis is aligned parallel to the graded surface 204 and the Y-axis [Height of the CG; center of gravity, of the vehicle] is normal to the graded surface 204 as shown. )

Regarding claim 5, Jensen teaches all of the limitations of claim 1 and further teaches, wherein in the specifying of the expected travel position (Jensen para 52, [specifying a] steering direction), the controller is configured to specify a plurality of the expected travel positions in a traveling direction of the vehicle, and (Jensen para 52, transmit the angular position of the steering wheel or steering column to not merely rotate [but to also] cause the machine 10 to turn. articulates the non-engine end frame 14 about the articulating joint 16 to turn,)

wherein in the adjusting of the expected travel position, the controller is configured to, in a case a line passing the plurality of the expected travel positions is a curved line, (Jensen para 69; the steering direction may be used in determining the work cycle steps such that, for example, loaded backing with a left turn [curved line] and loaded backing with a right turn)

when it is determined that the vehicle is unable to travel safely based on the information about the weight and at least one of the plurality of the expected travel positions, adjust at least one of the plurality of the expected travel positions such that a radius of curvature of the curved line is to increase.  (Jensen para 69; distinct work cycle steps with different side-to-side torque distributions from the differentials 60, 66. In such cases, the ECU 44 may be configured to return control to the block 184 to continue monitoring the values [travel safely values; para 7 maintain stability and safety during use of the work machine] of the operating parameters [Also para 69; the vehicle direction and speed, and load weight and position] until a change in the work cycle step being performed by the wheel loader 10 is detected and a new torque distribution is determined and executed.)

Regarding claim 6, Jensen teaches all of the limitations of claim 5 and further teaches, wherein in the adjusting of the expected travel position, the controller is configured to: 

determine whether the vehicle is traveling along the curved line, based on the plurality of the expected travel positions; (Jensen para 52; The steering direction [expected travel position] and steering rate; include an appropriate steering direction sensor[determine whether the vehicle is traveling along the curved line, based on the plurality of the expected travel positions of the steering wheel ].)

when it is determined that the vehicle is traveling along the curved line, calculate a radius of curvature of the curved line passing the plurality of the expected travel positions based on at least one of the plurality of the expected travel positions; and (Jensen para 52, Where the machine 10, such as that shown in FIG. 1, articulates the non-engine end frame 14 [first expected travel position is the non-engine end frame; Second expected travel positon is the engine end frame] about the articulating joint 16 to turn [curvature of the curved line passing the plurality of expected travel positions], a rotary position sensor may be operatively connected to the articulating joint 16 to provide the angular position of the joint 16 to the ECU 44 as an indication [ECU indication calculates a turn radius based on the two ends and the articulation joint] of the turning radius of the machine 10.)

determine whether the vehicle is able to travel safely along the curved line, based on at least one of the calculated radius of curvature, the information about the weight, and a speed of the vehicle.  (Jensen para 62; The ECU 152 may receive signals from the transmission 124 and sensors 154 to determine the path and speed [From para 7; to maintain stability and safety during use of the work machine; to travel safely] of the dump truck 100, characteristics of a load of material being hauled by the dump truck 100, and the conditions for hauling the load over a surface, to determine a corresponding torque distribution for the wheels 110L, 110R, 112L, 112R, 114L, 114R, and to transmit control signals to the torque transfer unit 128 and the differentials 132, 144, 148 to execute the calculated torque distribution. )

Claim 7 is rejected using the same rejections as made to claim 1.
Claim 8 is rejected using the same rejections as made to claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664